UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-7885


WILLIAM DALE ALLEN, SR.,

                Plaintiff – Appellant,

          v.

LISA CARRINGTON, in her individual capacity; VERA JENKINS,
in her individual capacity; STAN BURTT, in his individual
capacity; JON OZMINT, Director, South Carolina Department of
Corrections,

                Defendants – Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    David C. Norton, Chief District
Judge. (4:07-cv-00797-DCN)


Submitted:   March 16, 2010                 Decided:   March 22, 2010


Before NIEMEYER, MOTZ, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Dale Allen, Sr., Appellant Pro Se. Robert Holmes Hood,
HOOD LAW FIRM, Charleston, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            William Dale Allen, Sr., appeals the district court’s

order denying relief on his 42 U.S.C. § 1983 (2006) complaint.

The   district    court    referred      this    case    to    a    magistrate      judge

pursuant to 28 U.S.C. § 636(b)(1)(B) (2006).                            The magistrate

judge recommended that relief be denied and advised Allen that

failure to file timely objections to this recommendation could

waive appellate review of a district court order based upon the

recommendation.      Despite this warning, Allen failed to object to

the magistrate judge’s recommendation.

            The    timely       filing     of    specific          objections      to   a

magistrate      judge’s     recommendation        is     necessary        to     preserve

appellate review of the substance of that recommendation when

the     parties    have     been        warned    of     the        consequences        of

noncompliance.          Wright     v.    Collins,       766 F.2d 841,     845-46

(4th Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985).

Allen     has waived appellate review by failing to timely file

specific objections after receiving proper notice.                        Accordingly,

we affirm the judgment of the district court.

            We dispense with oral argument because the facts and

legal    contentions      are    adequately      presented         in   the     materials

before    the   court     and   argument       would    not   aid       the    decisional

process.

                                                                                 AFFIRMED

                                           2